*2opimos,
By his
Honor John St. Raul.
This is a suit en three promissory n*tes all drawn ty defendants to the order of Pruiett, Day k Sniggs, and all dated ^^^^T^Pebruary 4th, 1917; each for the aura of #600, and payable /JbJrr /Jyi/ s r-' ' ' respeotiroly August 24th 1917, September 24th 1917 and October 24th 1917.
Plaintiff same bona fide into possession thereof on March 12th 1917, by receiving then from I/fomaa Pruiett, a member of the law firm of Pruiett, Day k Sniggs, aforesaid; said notes having then been pledged by the said Monan Pruiett as collateral for a personal loan to himself in excess of thair amount and still unpaid.
The defense, stript of details and circumstances, is substantially this; That by the transaction aforesaid no legal title to said notes passed to the plaintiff, but on the contrary the legal title to said notes is still vested in the fiom of Pruiett, Day k Sniggs; and accordingly the said notes have been extinguished by certain payments made to said firm between Hay 26th 1917 and June 6th 1917, to wit, six payments aggregating 1535.
I.
As plaintiff came bona fide into possession of the notes *3long before their maturity, It ia perfectly wloar, If at that tine it acquired legal titl# thsreto, that a* subsequent payments nado to Pruiett, Day & Salega could possibly disoha^e the maters tharoef to the prejudice of plaintiff’s right» On the other hand, if plaintiff acquired no legal titli te said notes by the transaction aforesaid, and the legal title thereto is still rested in Pruiett, Day is Sniggs, the plaintiff cannot recorer upon tha notos at all whether paid or unpaid.
So that the question of payments made, or not made, to Pruiett, Day tc Sniggs after March 12th 1917, is wholly immaterial and irrelerant ia any controversy arising between this plaintiff and theso defendants; and the solo and only inquiry permissible between them is whether er not the legal title to said notes passed out of Pruiett, Day t Sniggs and ever to plaintiff by tha aforesaid pledge of March 12th 1917
II.
Therefore/ whan we had this case before us, we thought that there was in the record oridence sufficient and competí* to warrant the conclusion reached by Judge and Jury in the court below, towit, that Uemaa Pruiett had the consent and authority of his partners to pledge these notes for his own personal account; and hence that plaintiff had acquired the *4legal title thereto hy the pledge of Haroh 12th 1917. And we so held.
But when the ease reached, the Suprema Court, that court thought the evidence on which we based our judgment, oould not he considered hy us. Wherefore they set aside our judgment and remanded che case to us.
All this considered, it is now our conclusion that without that evidence, plaintiff has not clearly established the right of liernan Pruiett to hso these notes for hi3 otra personal account.
But a reading of our former opinion herein will show that there is evidence, readily available, tending to show that he had such right; and hence we think that in the interest of justiee, the case should he remanded to the court of first instance in order to permit the introduction thereof. Por, under C. P. 906 an appellate court may remand a case with instructions to the court aqua to take further testimony on a particular point as to which the evidence is insufficient or not clear. Alford vs I. C. R. R. Co, 9 Orleans App, 110; Marti* vs Pachón, 188 La 829c
She judgment appealed from is therefore reversed and set aside; and it is now ordered ohat this case he remanded to the Court below for a new trial, with instructions to *5saaeive evidence 'Iran either- aide tending to ahew ax -deny tha right of-Henan Praiatt, an Marsh 12th 1*17, to pledge tha notes karats one/ upen far hia own personal account; asi especially ta a Salt is iridenee, if offered., the testineny .heretofore taken hy comniesion tut net offered at the firat trial; subject howoTor to all legal objections as to iititiit xeleTancy and competency which night hare been nada tharete at the first trial; and far such other proceedings in eoeerdaaee with the abara opinion as nay be warranted by law» She coats of this appeal to be borne by plaintiff and all ether oasts ta await the final result»
October 31st, 1921.
Haw Orleans la,